
	
		III
		109th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2006
			Mr. Wyden submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  continued presence of United States troops in Iraq until at least
		  2009.
	
	
		That it is the sense of the Senate
			 that—
			(1)the members of
			 the Armed Forces deserve the enormous respect and support of the Senate and the
			 American people for the sacrifices that they are making on behalf of our
			 country; and
			(2)the President's
			 intention, as stated on March 21, 2006, that future Presidents
			 will determine whether to keep members of the Armed Forces in Iraq undermines
			 the preparedness of the United States military to respond to other crises and
			 should not be supported.
			
